DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: Claims 1-20 are allowable since, as argued by Applicant, in the Remarks dated 12/14/2021, pages 15-17, certain key features of the claimed invention are not taught or fairly suggested by the prior art. In claims 1 and 12, “identify a plurality of colors corresponding to the plurality of audio signals based on a frequency component of each of the plurality of audio signals, and control the plurality of light sources to emit light with the plurality of colors based on information regarding the plurality of light sources mapped to the plurality of channels, wherein the processor is further configured to: identify a first audio signal among the plurality of audio signals as corresponding to a first channel among the plurality of channels, identify a first light source among the plurality of light sources that is mapped to the first audio signal of the first channel, and control the first light source to emit light of a color that has been identified to correspond to the first audio signal among the plurality of colors”. The prior art of record, singularly or in combination and together with all the other limitations of the claims, fails to anticipate or render the above underlined limitations obvious. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO OSORIO whose telephone number is (571)272-7676. The examiner can normally be reached M-F 9 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571)272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/RICARDO OSORIO/Primary Examiner, Art Unit 2692